SIMS, Judge
(dissenting).
My disagreement with the majority opinion is that it follows some of our old cases which are not as logical as our later ones. The majority in effect overrules our re-' cent cases and upholds our old ones. It strikes me just the converse should be done. The matter of interest often arises in determining the jurisdiction of the amount involved in appeal, hence the question before the court is of sufficient importance to justify a dissenting opinion..
Let it be remembered we are not dealing with the amount in controversy on an un-liquidated claim in the circuit court but with the amount of the judgment for the purpose of determining whether the amount of it is sufficient under the statute to give one an appeal under KRS 21.060. The phrase “exclusive of interest and costs” appearing in the statute refers to interest accruing on the judgment and the cost of the action in the trial court. The phrase manifestly does not refer to the interest which accrued on a liquidated claim before the action was brought.
A litigant with an erroneous judgment, against him for a substantial amount of, accrued, interest is as much entitled to review and relief as a litigant with an erroneous judgment for a substantial principal sum of a debt. He will have to pay the one as well as the other. It is the entire judgment that controls the amount of appeal. This court has so held since- the, early decisions cited by the majority. In the following cases- nothing but a judg-. ment for unpaid interest was involved on the appeal which was entertained: City of Louisville v. Henderson’s Trustee, 11 Ky. Law Rep. 796, 13 S.W. 111; Whitehead v. Brothers’ Lodge No. 132, I.O.O.F., 24 Ky. Law Rep. 1633, 71 S.W. 933; Clarke v. Salyersville Nat. Bank, 260 Ky. 676, 86 S.W.2d 674. There are other like cases.
In the Whitehead case, 71 S.W. at page 934, it is pointed out as an illustration that there may be involved only interest to the amount of $50,000 on a large bond issue. It was suggested that in such a case it would be “an anomalous construction of the statute which would hold that the plaintiff was remediless as to so enormous an injury.”
True, in the earlier cases cited in the majority opinion it was held that interest embraced in the judgment as well as interest accruing on the judgment should be excluded in determining the jurisdiction on appeal. There are other early cases and all of our later ones which hold to the contrary. The question was fully considered in Greenwade v. Williams, Ky., 281 S.W. 2d 707, on page 709, where the court said:
“In determining the amount in -controversy where interest is an integral part of the debt sued on and has accrued or is claimed to have accrued before a judgment and was or should have been included in the judgment, interest is generally considered as part ■ of the subject matter and as part of the amount in controversy. Clarke v. Salyersville Nat. Bank, 260 Ky. 676, 86 S.W.2d 674; Whitehead v. Brothers’. Lodge No. 132, LO.O.F., 24 Ky. Law Rep. 1633, 71 S.W. 933; Moss v. Yount, 296 Ky. 415, 177 S.W.2d 372, 151 A.L.R. 441.”.
I am of the opinion that the court should have expressly overruled the older cases relied on by the majority instead .of impliedly "overruling the later cases, án$ *560should definitely hold the “amount in controversy” on the appeal is the amount of" the judgment. What is the appeal from? The amount of the judgment, which most always includes interest to the date it was entered.
For the reasons given I respectfully but most earnestly dissent.